Citation Nr: 0614525	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for polycythemia vera 
and associated conditions, to include as due to Agent Orange 
exposure.

2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for toenail fungus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board also notes that the veteran perfected an appeal of 
the RO's denial of an increased rating for post-traumatic 
stress disorder and denial of service connection for memory 
loss.  He withdrew those appeals in writing in a statement 
received in January 2004.  See 38 C.F.R. § 20.204 (2005).  
Therefore, these issues are not currently before the Board.

In addition, the veteran also perfected an appeal of the RO's 
April 2003 denial of service connection for bilateral hearing 
loss.  However, the RO resolved that issue in the veteran's 
favor in a subsequent July 2004 decision.  Therefore, that 
issue is not currently before the Board.

Finally, with regard to his claim for polycythemia vera, the 
following issues were initially separately considered in the 
April 2003 rating decision: service connection for a platelet 
disorder, a coagulation disorder, a bone marrow disorder, an 
elevated white blood cell count, iron deficiency anemia, 
Gaisbock's syndrome, irritable bowel sydrome, an elevated 
uric acid level, and kidney stones.  However, in his 
substantive appeal and in a January 2004 statement, the 
veteran indicated these conditions were to be associated with 
his polycythemia vera claim.  Consequently, the RO 
consolidated these conditions with the polycythemia vera 
claim on appeal in its July 2004 supplemental statement of 
the case (SSOC).  The Board will continue to consider the 
claim on appeal as one consolidated claim.
FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

2.  There is no evidence of polycythemia vera with associated 
conditions, any skin condition, or toenail fungus in service 
or for many years thereafter, and no competent evidence of a 
nexus between his current conditions and the veteran's period 
of active service, including his exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Service connection for polycythemia vera with associated 
conditions, to include as due to Agent Orange exposure is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

2.  Service connection for a skin condition, to include as 
due to Agent Orange exposure is not established.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2005).

3.  Service connection for toenail fungus, to include as due 
to Agent Orange exposure is not established.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes 
of establishing service connection, to include on a 
presumptive basis, a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R.  
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The veteran is currently diagnosed with polycythemia vera 
(see VA outpatient record from May 2004 and private treatment 
records from "C.M.," MD., dated from 1996 through 2004).  
According to the private records, this condition manifests 
itself with high platelet count, headaches, facial flushing, 
pain in the spleen, and several other symptoms.  The veteran 
is also diagnosed with a recurring skin lesion of the right 
shoulder (see VA outpatient record from December 2003 and 
private medical record of "T.W.," MD., dated in February 
2000).  Finally the veteran is diagnosed with discoloration 
and thickening of toenails "consistent with fungal nail 
disease" (see March 2004 VA examination).  As to the fungal 
toenail disorder, for purposes of this decision, the Board 
will assume that the veteran currently has toenail fungus.  

The veteran alleges that these disabilities may be related to 
exposure to Agent Orange or other herbicide agent in service 
from October 1966 to October 1968.  Initially, service 
personnel records (SPRs) and the veteran's DD Form 214 
confirm that the veteran has "service in Vietnam," such 
that exposure to herbicides to include Agent Orange may be 
presumed.  38 C.F.R. § 3.307(a)(6), 3.313(a).     

The Board must therefore determine whether he is entitled to 
presumptive service connection for these three conditions 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), 
as well as whether the veteran is entitled to service 
connection on a direct basis.  Combee, 34 F.3d at 1043.

First, with respect to polycythemia vera and associated 
conditions, a skin condition to include an epidermal 
inclusion cyst on the right shoulder, and the toenail fungus 
condition, none of these conditions are on the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case.  

Second, the Board finds that service connection for any of 
these conditions on a direct basis as the result of herbicide 
exposure is not warranted.  In that respect, even though the 
veteran is presumed exposed to a herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
competent medical evidence of a nexus between any of the 
above conditions and his exposure to herbicides in service 
from October 1966 to October 1968, more than 35 years ago.

In this respect, as to his claims for a skin condition and 
toenail fungus as the result of herbicide exposure, the 
medical evidence of record is silent as to any connection 
between these conditions and presumed herbicide exposure in 
service.  According to his March 2004 personal hearing 
testimony, during service the veteran was stationed near 
areas where airplanes sprayed the jungle with herbicides.  
The veteran asserted that he could feel the herbicides 
falling on him, and walked with wet boots in water 
contaminated with herbicides.  It is important for the 
veteran to understand that this is not in dispute. 

Nonetheless, even presuming such exposure to herbicides, 
neither the veteran nor his representative, without evidence 
showing that either has medical training or expertise, are 
competent to offer an opinion as to a medical diagnosis.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
 
The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another). 
 
With regard to a nexus between polycythemia vera as a non-
presumptive disease and herbicide exposure, there is no 
competent medical evidence to support the veteran's claim.  
Specifically, the veteran has submitted a September 2002 
letter from "R.C.," MD., the veteran's family physician, 
who opined that the veteran's polycythemia vera "[i]s a 
blood dyscrasia, due probably to exposure to chemicals in 
Vietnam."  However, this physician provides no support or 
basis for his conclusion.  The failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Thus, this opinion is entitled to 
limited probative value.  

More importantly, Dr. M., who is a specialist in hematology, 
treated the veteran for polycythemia vera and related 
conditions from 1996 through 2004.  In several letters (see, 
e.g., letter dated in August 2003), Dr. M. indicated that the 
question had been raised as to how the veteran's exposure to 
herbicides affected his polycythemia vera.  Significantly, 
Dr. M. never offered an affirmative or definitive opinion 
linking the veteran's polycythemia vera to herbicide 
exposure. 

Furthermore, service medical records (SMRs) are negative for 
treatment for this condition in service, and post-service 
medical records are negative for treatment of the condition 
for decades thereafter, providing factual evidence against 
this claim.   

Dr. M.'s lack of an affirmative opinion in this regard, as 
well as the silence of SMRs, provide probative evidence 
against direct service connection for polycythemia vera due 
to herbicide exposure in service and outweigh the 
unsubstantiated nexus opinion.   

The veteran also submitted various treatise information 
stating that certain toxins are thought to cause leukemia 
related to polycythemia vera.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 
314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.

The medical articles submitted by the appellant in this case 
do not support the appellant's multifaceted theory of 
entitlement.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

Third, and finally, the Board finds that direct service 
connection for the veteran's conditions as they relate to his 
military service is not warranted.  In this respect, there is 
no evidence of any of these conditions in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b).  Post-service, the Board notes the first 
medical evidence of any complaint, treatment, or diagnosis 
for these conditions in the claims folder is decades after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is simply no competent, 
medical evidence or opinion that in any way relates the 
veteran's polycythemia vera or skin conditions to include his 
right shoulder epidermal inclusion cyst and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).    

With regard to his toenail fungus claim, the Board 
acknowledges the May 2004 VA examiner's opinion that "it is 
as least as likely as not that the present fungal nail 
disease began while serving in Vietnam."  However, the 
examiner based his opinion on the reported history of the 
veteran, not objective medical findings.  The Board is not 
required to accept a medical opinion that is based on 
reported history and unsupported by clinical findings.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Furthermore, 
the examiner went on to state that he "would have to 
speculate to give such an opinion."  A speculative opinion 
lacks significant probative value for purposes of granting 
service connection.  See 38 C.F.R. § 3.102.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 
Vet. App. 124 (1998).
The service and post-service medical history, as a whole, 
provides strong evidence outweighing the VA examiner's 
speculative nexus opinion.  
 
In summary, the Board finds that the preponderance of the 
evidence is against service connection for the above 
disorders.  38 U.S.C.A. § 5107(b).  There is no evidence of 
these disorders in service or for many years thereafter, and 
no evidence that the veteran had a presumptive disease for 
purposes of presumptive service connection due to herbicide 
exposure.  The appeals are denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in May 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the July 2003 statement of the case (SOC) 
and July 2004 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the May 2002 VCAA 
notice letter prior to the April 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical information he has authorized the VA to 
obtain on his behalf and the private medical evidence, 
medical treatise evidence, personal hearing testimony, and 
personal statements he has submitted.  The veteran filled out 
numerous VA Forms 21-4142, authorizations to release records.  

In addition, at the March 2004 personal hearing, the veteran 
indicated he did not have additional medical evidence to 
submit.  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
notice must be included that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection to include as 
due to herbicide exposure, but he was not provided with 
notice of the type of evidence necessary to establish an 
appropriate disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or the 
effective date to be assigned are rendered moot.  

The Board notes that a VA etiological opinion has not been 
obtained for the polycythemia vera and skin condition claims.  
However, the Board finds that the evidence, discussed above, 
indicates that the veteran did not receive treatment for 
either disorder during service and that there is no competent 
probative medical evidence of any probative weight showing or 
indicating a nexus between service to include herbicide 
exposure and the disorders at issue.  Thus, a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide, as a whole, no basis to 
grant these claims, and provide evidence against the claims, 
the Board finds no basis for an additional VA 
examination/opinion to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA outpatient records, and afforded the 
veteran a VA examination for his toenail fungus claim.  The 
VA has attempted to obtain all private medical evidence that 
the veteran identified and authorized VA to obtain.  
Additionally, the veteran indicated he has provided any 
additional private records that were not obtained by the VA.  
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for polycythemia vera and associated 
conditions, a general skin condition to include a right 
shoulder epidermal cyst, and toenail fungus, with 
consideration of Agent Orange exposure, are all denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


